                   Case 2:20-cv-01082-JLR Document 41 Filed 03/05/21 Page 1 of 9



                                                                         The Honorable James L. Robart
 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 7                                                AT SEATTLE
 8 STEVEN VANCE, et al.                                       2:20-cv-01082-JLR
 9                                      Plaintiffs,           STIPULATION AND
                                                              [PROPOSED] ORDER
10            v.                                              REGARDING DISCOVERY OF
                                                              ELECTRONICALLY STORED
11 MICROSOFT CORPORATION,                                     INFORMATION
12                                      Defendant.
13

14            The parties hereby stipulate to the following provisions regarding the discovery of

15 electronically stored information (“ESI”) in this matter.

16            The parties began with the District’s Model ESI Agreement, and have identified

17 departures from the model in a redlined copy, attached as Exhibit 1.

18 A.         General Principles

19            1.        An attorney’s zealous representation of a client is not compromised by conducting

20 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

21 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

22 contributes to the risk of sanctions.

23            As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

24 26(b)(1) must be applied in each case when formulating a discovery plan. To further the

25 application of the proportionality standard in discovery, requests for production of ESI and

26 related responses should be reasonably targeted, clear, and as specific as possible.

27

                                                                                 Davis Wright Tremaine LLP
     STIPULATION REGARDING DISCOVERY OF ESI                                               L AW O FFICE S
     (2:20-cv-01082-JLR) - 1                                                        920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
     4853-0559-9443v.9 0025936-003307                                          206.622.3150 main · 206.757.7700 fax
                   Case 2:20-cv-01082-JLR Document 41 Filed 03/05/21 Page 2 of 9




 1 B.         ESI Disclosures
 2            Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each
 3 party shall disclose:

 4            1.        Custodians. The five custodians most likely to have discoverable ESI in their
 5 possession, custody, or control. The custodians shall be identified by name, title, connection to

 6 the instant litigation, and the type of the information under the custodian’s control.

 7            2.        Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared
 8 drives, servers), if any, likely to contain discoverable ESI.

 9            3.        Third-Party Data Sources. A list of third-party data sources, if any, likely to
10 contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

11 storage) and, for each such source, the extent to which a party is (or is not) able to preserve

12 information stored in the third-party data source.

13            4.        Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
14 (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

15 data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

16            5.        Foreign data privacy laws. Nothing in this Order is intended to prevent either party
17 from complying with the requirements of a foreign country’s data privacy laws, e.g., the European

18 Union’s General Data Protection Regulation (GDPR) (EU) 2016/679. The parties agree to meet

19 and confer before including custodians or data sources subject to such laws in any ESI or other
20 discovery request.

21 C.         ESI Discovery Procedures
22            1.        On-site inspection of electronic media. Such an inspection shall not be required
23 absent a demonstration by the requesting party of specific need and good cause or by agreement

24 of the parties.

25            2.        Search methodology. The parties shall timely confer to attempt to reach
26 agreement on appropriate search terms and queries, file type and date restrictions, data sources

27 (including custodians), and other appropriate computer- or technology-aided methodologies,

                                                                                    Davis Wright Tremaine LLP
     STIPULATION REGARDING DISCOVERY OF ESI                                                  L AW O FFICE S
     (2:20-cv-01082-JLR) - 2                                                           920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
     4853-0559-9443v.9 0025936-003307                                             206.622.3150 main · 206.757.7700 fax
                 Case 2:20-cv-01082-JLR Document 41 Filed 03/05/21 Page 3 of 9




 1 before any such effort is undertaken. The parties shall continue to cooperate in revising the

 2 appropriateness of the search methodology.

 3                      a.       Prior to running searches:
 4                               i.     The producing party shall disclose the data sources (including
 5 custodians), search terms and queries, any file type and date restrictions, and any other

 6 methodology that it proposes to use to locate ESI likely to contain responsive and discoverable

 7 information. The producing party may provide unique hit counts for each search query. In the

 8 event that a receiving party believes that the proposed search terms or other above-described

 9 limitations are insufficient, the parties shall meet and confer to attempt to reach agreement on the

10 producing party’s search terms and/or other methodology.

11                               The requesting party is entitled to, within 14 days of the producing party’s
12 disclosure of search terms as described Section 2(a)(i), above, add no more than 10 search terms

13 or queries to those disclosed by the producing party absent a showing of good cause or

14 agreement of the parties.

15                               iii.   The following provisions apply to search terms / queries of the
16 requesting party. Focused terms and queries should be employed; broad terms or queries, such

17 as product and company names, generally should be avoided. A conjunctive combination of

18 multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as

19 a single search term. A disjunctive combination of multiple words or phrases (e.g., “computer”
20 or “system”) broadens the search, and thus each word or phrase shall count as a separate search

21 term unless they are variants of the same word. The producing party may identify each search

22 term or query returning overbroad results demonstrating the overbroad results and a counter

23 proposal correcting the overbroad search or query. A search that returns more than 250

24 megabytes of data, excluding Microsoft PowerPoint files, audio files, video files, biometric data

25 files containing biometric identifiers or biometric information as those terms are defined in 740

26 ILCS 14/10, and similarly large file types, is presumed to be overbroad.

27                      b.       After production:

                                                                                     Davis Wright Tremaine LLP
     STIPULATION REGARDING DISCOVERY OF ESI                                                   L AW O FFICE S
     (2:20-cv-01082-JLR) - 3                                                            920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
     4853-0559-9443v.9 0025936-003307                                              206.622.3150 main · 206.757.7700 fax
                   Case 2:20-cv-01082-JLR Document 41 Filed 03/05/21 Page 4 of 9




 1            Within 21 days of the producing party notifying the receiving party that it has
 2 substantially completed the production of documents responsive to a request, the responding

 3 party may request no more than 10 additional search terms or queries. The immediately

 4 preceding section (Section C(2)(a)(iii)) applies.

 5            c.        3.       Format.
 6                      a.       Subject to Section 3(b), ESI will be produced to the requesting party with
 7 searchable text, in the following format: (a) single-page TIFFs with load files for e-discovery

 8 software that includes metadata fields identifying natural document breaks and also includes

 9 companion OCR and/or extracted text files; or (b) in the case of documents available only in

10 hard copy format, as scanned and searchable PDF files.

11                      b.       Unless otherwise agreed to by the parties, files that are not easily
12 converted to image format, such as spreadsheet, database, and drawing files, will be produced in

13 native format. Further, upon the reasonable request that includes identifying the Bates numbers

14 for specific documents and the basis for the request, the producing party shall produce files in

15 their native format.

16                      c.       Each document image file shall be named with a unique production
17 number (Bates Number). Documents produced in native format will be assigned a Bates

18 Number and produced with a corresponding load file. Original file names should be preserved

19 and included in the load file metadata. File names should not be more than twenty characters
20 long or contain spaces. When a text-searchable image file is produced, the producing party must

21 preserve the integrity of the underlying ESI, i.e., the original formatting, the metadata (as noted

22 below) and, where applicable, the revision history.

23                      d.       If a document is more than one page, the unitization of the document and
24 any attachments and/or affixed notes shall be maintained as they existed in the original

25 document.

26            4.        De-duplication. The parties may de-duplicate their ESI production across
27 custodial and non-custodial data sources after disclosure to the requesting party, including what

                                                                                      Davis Wright Tremaine LLP
     STIPULATION REGARDING DISCOVERY OF ESI                                                    L AW O FFICE S
     (2:20-cv-01082-JLR) - 4                                                             920 Fifth Avenue, Suite 3300
                                                                                           Seattle, WA 98104-1610
     4853-0559-9443v.9 0025936-003307                                               206.622.3150 main · 206.757.7700 fax
                   Case 2:20-cv-01082-JLR Document 41 Filed 03/05/21 Page 5 of 9




 1 the producing party considers a duplicate, what method of de-duplication will be used and where

 2 duplicates are stored, and the duplicate custodian information removed during the de-duplication

 3 process tracked in a duplicate/other custodian field in the database load file.

 4            5.        Email Threading. The parties may use analytics technology to identify email
 5 threads and need only produce the unique most inclusive copy and related family members and

 6 may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce

 7 a less inclusive copy.

 8            6.        Metadata fields. If the requesting party seeks metadata, the parties agree that only
 9 the following metadata fields need be produced, and only to the extent it is reasonably accessible

10 and non-privileged: document type; custodian and duplicate custodians; author/from;

11 recipient/to, cc and bcc; title/subject; email subject (to the extent email subject is not duplicative

12 of title/subject); file name; file size; file extension; original file path and other storage location

13 information; date and time created, sent, modified and/or received; and hash value. The list of

14 metadata type is intended to be flexible and may be changed by agreement of the parties,

15 particularly in light of advances and changes in technology, vendor, and business practices.

16            7.        Hard-Copy Documents. The parties elect to produce hard-copy documents in an
17 electronic format. The production of hard-copy documents will include a cross-reference file

18 that indicates document breaks and sets forth the Custodian or custodian/location associated with

19 each produced document. Hard-copy documents will be scanned using Optical Character
20 Recognition technology and searchable ASCII text files will be produced (or Unicode text

21 format if the text is in a foreign language), unless the producing party can show that the cost

22 would outweigh the usefulness of scanning (for example, when the condition of the paper is not

23 conducive to scanning and will not result in accurate or reasonably useable/searchable ESI).

24 Each file shall be named with a unique Bates Number (e.g. the Unique Bates Number of the first

25 page of the corresponding production version of the document followed by its file extension).

26            D.        Preservation of ESI
27            The parties acknowledge that they have a common law obligation, as expressed in Fed.

                                                                                    Davis Wright Tremaine LLP
     STIPULATION REGARDING DISCOVERY OF ESI                                                  L AW O FFICE S
     (2:20-cv-01082-JLR) - 5                                                           920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
     4853-0559-9443v.9 0025936-003307                                             206.622.3150 main · 206.757.7700 fax
                   Case 2:20-cv-01082-JLR Document 41 Filed 03/05/21 Page 6 of 9




 1 R. Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information

 2 in the party’s possession, custody, or control. With respect to preservation of ESI, the parties

 3 agree as follows:

 4            1.        Absent a showing of good cause by the requesting party, the parties shall not be
 5 required to modify the procedures used by them in the ordinary course of business to back-up

 6 and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

 7 possession, custody, or control.

 8            2.        The parties will comply with their obligations to supplement under Fed. R. Civ. P.
 9 26(e) and will supplement their responses with discoverable ESI responsive to a particular

10 discovery request or mandatory disclosure where that data is created after a disclosure or

11 response is made (unless excluded under Sections (D)(3) or (E)(1)(2).

12            3.        Absent a showing of good cause by the requesting party, the following categories
13 of ESI need not be preserved:

14                      a.       Deleted, slack, fragmented, or other data only accessible by forensics,
15                               except to the extent the data changed formats (e.g. was deleted or
                                 fragmented) after the producing party became aware of this litigation.
16
                        b.       Random access memory (RAM), temporary files, or other ephemeral data
17                               that are difficult to preserve without disabling the operating system.
18                      c.       Online access data such as temporary internet files, history, cache,
                                 cookies, and the like.
19
20                      d.       Data in metadata fields that are frequently updated automatically, such as
                                 last-opened dates (see also Section (E)(5)).
21
                        e.       Backup data that are duplicative of data that are more accessible
22                               elsewhere.

23                      f.       Server, system or network logs.
24                      g.       Data remaining from systems no longer in use that is unintelligible on the
                                 systems in use.
25

26                      h.       Electronic data (e.g., email, calendars, contact data, and notes) sent to or
                                 from mobile devices (e.g., iPhone, iPad, Android devices), provided that
27                               a copy of all such electronic data is automatically saved in real time

                                                                                      Davis Wright Tremaine LLP
     STIPULATION REGARDING DISCOVERY OF ESI                                                    L AW O FFICE S
     (2:20-cv-01082-JLR) - 6                                                             920 Fifth Avenue, Suite 3300
                                                                                           Seattle, WA 98104-1610
     4853-0559-9443v.9 0025936-003307                                               206.622.3150 main · 206.757.7700 fax
                     Case 2:20-cv-01082-JLR Document 41 Filed 03/05/21 Page 7 of 9




                                 elsewhere (such as on a server, laptop, desktop computer, or “cloud”
 1
                                 storage).
 2
     E.         Privilege
 3
                1.      The parties agree to abide by Fed. R. Civ. P. 26(b)(5) with respect to documents
 4
     withheld from production on the basis of a privilege or other protection. Any privilege logs shall
 5
     include a unique identification number for each document and the basis for the claim (attorney-
 6
     client privileged or work-product protection). For ESI, the privilege log may be generated using
 7
     available metadata, including author/recipient or to/from/cc/bcc names; the subject matter or
 8
     title; and date created. Should the available metadata provide insufficient information for the
 9
     purpose of evaluating the privilege claim asserted, the producing party shall include such
10
     additional information as required by the Federal Rules of Civil Procedure. Privilege logs will be
11
     produced no later than 45 days after production, unless an earlier deadline is agreed to by the
12
     parties.
13
                2.      Redactions need not be logged so long as the basis for the redaction is clear on the
14
     redacted document.
15
                3.      Parties are not required to include in privilege logs any privileged or work-
16
     product information generated after the filing of the complaint, including any communications
17
     with outside counsel dated after the filing of the complaint, to the extent the communications
18
     contained privileged information or information protected by the work-product doctrine.
19
                4.      Activities undertaken in compliance with the duty to preserve information are
20
     protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
21
                5.      Pursuant to Fed. R. Evid. 502(d), the production of any documents in this
22
     proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,
23
     constitute a waiver by the producing party of any privilege applicable to those documents,
24
     including the attorney-client privilege, attorney work-product protection, or any other privilege
25
     or protection recognized by law. Information produced in discovery that is protected as
26
     privileged or work product shall be immediately returned to the producing party, and its
27

                                                                                    Davis Wright Tremaine LLP
     STIPULATION REGARDING DISCOVERY OF ESI                                                  L AW O FFICE S
     (2:20-cv-01082-JLR) - 7                                                           920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
     4853-0559-9443v.9 0025936-003307                                             206.622.3150 main · 206.757.7700 fax
                 Case 2:20-cv-01082-JLR Document 41 Filed 03/05/21 Page 8 of 9




 1 production shall not constitute a waiver of such protection.

 2

 3    DATED: March 3, 2021                          By: s/ Stephen M. Rummage
                                                          Stephen M. Rummage, WSBA #11168
 4                                                        Xiang Li, WSBA #52306
                                                    DAVIS WRIGHT TREMAINE LLP
 5                                                  920 Fifth Avenue, Suite 3300
 6                                                  Seattle, Washington 98104-1610
                                                    Tel: (206) 622-3150
 7                                                  Fax: (206) 757-7700
                                                    Email: steverummage@dwt.com
 8                                                  Email: xiangli@dwt.com
 9
                                                    Elizabeth B. Herrington, Admitted pro hac vice
10                                                  Tyler Zmick, Admitted pro hac vice
                                                    MORGAN LEWIS & BOCKIUS
11                                                  77 West Wacker Drive, Suite 500
                                                    Chicago, IL 60601-5094
12                                                  Tel: (312) 324-1188
                                                    Email: beth.herrington@morganlewis.com
13
                                                    Email: tyler.zmick@morganlewis.com
14
                                                    Attorneys for Defendant Microsoft
15                                                  Corporation
16

17

18

19
20

21

22

23

24

25

26

27

                                                                            Davis Wright Tremaine LLP
     STIPULATION REGARDING DISCOVERY OF ESI                                          L AW O FFICE S
     (2:20-cv-01082-JLR) - 8                                                   920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     4853-0559-9443v.9 0025936-003307                                     206.622.3150 main · 206.757.7700 fax
                 Case 2:20-cv-01082-JLR Document 41 Filed 03/05/21 Page 9 of 9




 1    DATED: March 3, 2021                      By: s/ Nicholas R. Lange
 2                                                    David B. Owens, WSBA #52856
                                                LOEVY & LOEVY
 3                                              100 S. King Street, Suite 100
                                                Seattle, WA 98104
 4                                              Tel: (312) 243-5900
 5                                              Fax: (312) 243-5092
                                                Email: david@loevy.com
 6
                                                Scott R. Drury, Admitted pro hac vice
 7                                              Mike Kanovitz, Admitted pro hac vice
                                                LOEVY & LOEVY
 8                                              311 N. Aberdeen, 3rd Floor
 9                                              Chicago, IL 60607
                                                Tel: (312) 243-5900
10                                              Email: drury@loevy.com
                                                Email: mike@loevy.com
11
                                                Gary Lynch, Admitted pro hac vice
12                                              CARLSON LYNCH LLP
13                                              1133 Penn Avenue, Floor 5
                                                Pittsburgh, PA 15222
14                                              Tel: (412) 322-9243
                                                Email: glynch@carlsonlynch.com
15
                                                Katrina Carroll, Admitted pro hac vice
16
                                                Nicholas R. Lange, Admitted pro hac vice
17                                              CARLSON LYNCH LLP
                                                111 West Washington Street, Suite 1240
18                                              Chicago, Illinois 60602
                                                Tel: (312) 750-1265
19                                              Email: kcarroll@carlsonlynch.com
                                                Email: nlange@carlsonlynch.com
20

21                                              Attorneys for Plaintiffs

22
                                              ORDER
23
              Based on the foregoing, IT IS SO ORDERED.
24
                              March 5, 2021

                                                      A
25            DATED:
26
                                                    The Honorable James L. Robart
27                                                  UNITED STATES DISTRICT JUDGE

                                                                           Davis Wright Tremaine LLP
     STIPULATION REGARDING DISCOVERY OF ESI                                       L AW O FFICE S
     (2:20-cv-01082-JLR) - 9                                                920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
     4853-0559-9443v.9 0025936-003307                                  206.622.3150 main · 206.757.7700 fax
